Exhibit 10.2
COMMITMENT INCREASE AND JOINDER AGREEMENT
     THIS COMMITMENT INCREASE AND JOINDER AGREEMENT (this “Agreement”) is dated
as of June 19, 2009 (the “Increase Effective Date”) and is entered into by and
among PATTERSON-UTI ENERGY, INC., a Delaware corporation (the “Borrower”), the
undersigned Guarantors, REGIONS BANK, as the New Lender (hereinafter defined),
BANK OF AMERICA, N.A., as an L/C Issuer and WELLS FARGO BANK, N.A., as
Administrative Agent (in such capacity the “Administrative Agent”), Swing Line
Lender, an L/C Issuer and a Lender.

A.   Reference is made to that certain Credit Agreement, dated as of March 20,
2009 (the “Credit Agreement”), by and among the Borrower, the Lenders, the
Administrative Agent, the Swing Line Lender, the L/C Issuers and the other
agents and arrangers party thereto. All capitalized terms used but not defined
herein shall have the meanings ascribed to them in the Credit Agreement;   B.  
Subject to the terms and conditions of Section 2.14 of the Credit Agreement, the
Borrower has the right to (i) request an increase in the Aggregate Commitments
and to (ii) invite, so as to achieve the full amount of the requested increase
in the Aggregate Commitments, one or more additional banks or other financial
institutions to become a Lender under the Credit Agreement, subject to the
approval of the Administrative Agent, the Swing Line Lender and the L/C Issuers;
  C.   Pursuant to such Section 2.14(c) of the Credit Agreement, the Borrower
has given notice to the Administrative Agent of its request that the Aggregate
Commitments be increased from $220,000,000 to $240,000,000; and   D.   Regions
Bank (the “New Lender”) has agreed to make a Commitment in accordance with
Section 1 hereof.

     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
     Section 1. Increase in Commitments. Subject to the satisfaction of the
conditions precedent set forth in Section 2 of this Agreement, effective as of
the Increase Effective Date, (a) the Aggregate Commitments shall be increased
from $220,000,000 to $240,000,000 (the “Aggregate Commitments Increase”),
(b) the Commitment of the New Lender shall be $20,000,000 and (c) the
Administrative Agent, the Swing Line Lender and the L/C Issuers hereby consent
to and approve the Commitment of the New Lender.
     Section 2. Conditions to Effectiveness of Increase. This Agreement shall be
effective as of the Increase Effective Date, provided that the Administrative
Agent shall have received:
     (a) multiple original counterparts, as requested by the Administrative
Agent, of this Agreement duly and validly executed and delivered by duly
authorized officers of

 



--------------------------------------------------------------------------------



 



the Borrower, the Guarantors, the Administrative Agent, the Swing Line Lender,
the L/C Issuers and the New Lender;
     (b) a certificate of each Loan Party dated as of the Increase Effective
Date (i) signed by a Responsible Officer of such Loan Party (A) certifying and
attaching thereto the resolutions adopted by such Loan Party approving or
consenting to the Aggregate Commitments Increase and authorizing such Loan Party
to enter into this Agreement and any transactions contemplated hereby, and
(B) in the case of the Borrower, certifying that, before and after giving effect
to the Aggregate Commitments Increase, (1) the representations and warranties
contained in Article V of the Credit Agreement and the other Loan Documents are
true and correct on and as of the Increase Effective Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct as of such earlier date, and except that
for purposes of Section 2.14 of the Credit Agreement, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 of the Credit
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01 of the Credit
Agreement and (2) no event has occurred and is continuing, or would result from
the effectiveness of this Agreement, which constitutes a Default;
     (c) if requested by the New Lender, a Note in a maximum principal amount
equal to the New Lender’s Commitment;
     (d) evidence that the Borrower shall have prepaid any Loans outstanding on
the Increase Effective Date (and have prepaid any additional amounts required
pursuant to Section 3.05 of the Credit Agreement) to the extent necessary to
keep the outstanding Loans ratable with any revised Applicable Percentages
arising from any nonratable increase in the Commitments under Section 2.14 of
the Credit Agreement; and
     (e) an opinion of counsel as to the corporate (or partnership or limited
liability company) authorization of the Borrower and the Guarantors of the
Aggregate Commitments Increase, substantially in the form delivered on the
Closing Date.
     Section 3. Joinder of New Lender. By its execution and delivery of this
Agreement, the New Lender hereby assumes all of the rights and obligations of a
Lender under the Credit Agreement. The New Lender hereby represents and warrants
to the Administrative Agent, the Swing Line Lender and the L/C Issuers as
follows: (a) it has full power and authority, and has taken all action
necessary, to execute and deliver this Agreement, to consummate the transactions
contemplated hereby and to become or to continue to be a Lender under the Credit
Agreement, (b) from and after the Increase Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of its Commitment, shall have the obligations of a Lender thereunder, and (c) it
has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 6.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Agreement on the basis of which it has made such analysis and decision

 



--------------------------------------------------------------------------------



 



independently and without reliance on the Administrative Agent, the Swing Line
Lender, any L/C Issuer, or any other Lender; and agrees that (1) it will,
independently and without reliance on the Administrative Agent, the Swing Line
Lender, any L/C Issuer or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(2) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.
     Section 4. Affirmation of Guarantors. Each of the undersigned Guarantors,
party to that certain Guaranty dated as of March 20, 2009 (the “Guaranty”),
hereby consents to the Aggregate Commitments Increase and ratifies and confirms
that the Guaranty and all of its obligations thereunder continue in full force
and effect in all respects, except that, on and after the Increase Effective
Date each reference in the Guaranty to “the Credit Agreement,” “thereunder,”
“thereof,” “therein” or any other expression of like import referring to the
Credit Agreement shall mean and be a reference to the Credit Agreement as
modified by this Agreement. Without limiting the foregoing, each Guarantor
affirms that all Obligations under the Credit Agreement as modified by Aggregate
Commitments Increase are included in the Guaranteed Obligations as defined in
the Guaranty.
     Section 5. Reference to and Effect on the Credit Agreement.
     (a) On and after the Increase Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like
import shall mean and be a reference to the Credit Agreement as modified by this
Agreement, each reference in the other Loan Documents to “the Credit Agreement,”
“thereunder,” “thereof,” “therein” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement as
modified by this Agreement, and each reference in the Credit Agreement and in
the other Loan Documents to “Lenders” shall include the New Lender.
     (b) Except as specifically modified above, the Credit Agreement and the
other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.
     Section 6. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by the parties hereto in separate counterparts, each
which when so executed and delivered shall be deemed to be an original and all
of which when taken together shall constitute but one and the same instrument.
Delivery of an executed counterpart of a signature page to this Agreement by
telecopier shall be effective as delivery of an originally executed counterpart
of this Agreement.
     Section 7. Governing Law; Binding Effect. This Agreement shall be governed
by, and construed and enforced in accordance with, the laws of the State of
Texas, and shall be binding upon the Borrower, the Administrative Agent, each
Lender and their respective successors and assigns.
     Section 8. Costs and Expenses. The Borrower agrees to pay on demand all
costs and expenses of the Administrative Agent in connection with the
preparation, execution and delivery of

 



--------------------------------------------------------------------------------



 



this Agreement and the other instruments and documents to be delivered
hereunder, including the reasonable fees and out-of-pocket expenses of counsel
for the Administrative Agent with respect thereto and with respect to advising
the Administrative Agent as to its rights and responsibilities hereunder and
thereunder.
     THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS, TOGETHER WITH THIS
AGREEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
[Remainder of this page blank; signature pages follow]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first set forth above.

                  PATTERSON – UTI ENERGY, INC., as Borrower    
 
           
 
  By:   /s/ John E. Vollmer III    
 
  Name:  
 
John E. Vollmer III    
 
  Title:   Senior Vice President – Corporate Development,    
 
      Chief Financial Officer and Treasurer    

 



--------------------------------------------------------------------------------



 



             
 
                WELLS FARGO BANK, N.A., as Administrative
Agent, Swing Line Lender and L/C Issuer    
 
           
 
  By:   /s/ Michael W. Nygren    
 
  Name:  
 
Michael W. Nygren    
 
  Title:  
 
Vice President    
 
     
 
   

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A., as L/C Issuer    
 
           
 
  By:   /s/ Gabe Gomez    
 
  Name:  
Gabe Gomez
   
 
  Title:  
Vice President
   
 
     
 
   

 



--------------------------------------------------------------------------------



 



                  REGIONS BANK, as New Lender    
 
           
 
  By:   /s/ Randy Petersen    
 
  Name:  
Randy Petersen
   
 
  Title:  
Senior Vice President
   
 
     
 
   

 



--------------------------------------------------------------------------------



 



                  GUARANTORS:    
 
                AMBAR LONE STAR FLUIDS SERVICES, LLC         PATTERSON (GP), LLC
        PATTERSON PETROLEUM, LLC         PATTERSON-UTI DRILLING COMPANY, LLC    
    PATTERSON-UTI MANAGEMENT SERVICES, LLC         UNIVERSAL WELL SERVICES, INC.
        UTI DRILLING CANADA, INC.         UTICO, LLC    
 
           
 
  By:   /s/ John E. Vollmer III    
 
  Name:  
 
John E. Vollmer III    
 
  Title:   Senior Vice President – Corporate Development,
Chief Financial Officer and Treasurer    

 